EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Stein on 1 September 2021.
The application has been amended as follows: 

Title of Invention:
ENGINE AND VEHICLE HAVING THROTTLE CONTROL

1.  (Currently Amended)  An engine comprising: 
an engine main body including a plurality of cylinders; 
a plurality of exhaust pipes connected to exhaust sides of the plurality of cylinders; 
a plurality of throttle valves positioned on intake sides of the plurality of cylinders; 
a catalyst device connected to the plurality of exhaust pipes; and 
a controller configured to control opening and/or closing operations of the plurality of throttle valves, 
wherein one of the exhaust pipes is formed shorter than an other exhaust pipe, and 
an other throttle valve upstream of the other exhaust pipe when the engine is started.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the combination including the controller opening one of the throttle valves upstream of the one of the exhaust pipes at a higher speed or a larger opening degree than another throttle valve upstream of the other exhaust pipe when the engine is started in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  The closest prior art is Sakamoto et al. (US 5,387,163; hereinafter Sakamoto).  Sakamoto discloses an engine [12] comprising: an engine main body [17] including a plurality of cylinders [18A-F]; a plurality of exhaust pipes [46, 47] connected to exhaust sides [44A-F] of the plurality of cylinders [18A-F]; a plurality of throttle valves [28A-F] positioned on intake sides of the plurality of cylinders [18A-F]; and a controller (“control system”) configured to control opening and/or closing operations of the plurality of throttle valves [28A-F], wherein one of the exhaust pipes [46] is formed shorter than an other exhaust pipe [47] (col. 2 lines 54-58, col. 3 lines 18-35, col. 4 lines 13-43, and Figures 1-2).  However, Sakamoto neither discloses nor renders obvious the controller opening one of the throttle valves upstream of the one of the exhaust pipes at a higher speed or a larger opening degree than an other throttle valve upstream of the other exhaust pipe when the engine is started.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See van Basshuysen et al. (US 5,009,200) which discloses a state of the art for control for a plurality of throttle valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746